Citation Nr: 0701182	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  97-06 717A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of the flu.  

2.  Entitlement to service connection for claimed 
dermatofibrosis of the right scapular region.  

3.  Entitlement to service connection for claimed mitral 
valve prolapse.  

4.  Entitlement to service connection for claimed abdominal 
muscle strain.  

5.  Entitlement to an initial compensable evaluation for the 
service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from July 1, 1993 to August 
13, 1993 and from December 7, 2003 to March 24, 2005; there 
is also reported unverified service from January to June 1992 
and from August to December 2001.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in February 1999 to the RO for additional 
development, to include an attempt to obtain any additional 
information on additional periods of service and treatment 
from private and VA sources.  

The Board notes that an October 7, 2006 letter from the 
veteran, received by VA on November 2, 2006, provided his 
current address and telephone number.  

For reasons discussed hereinbelow, the issue of an increased 
initial compensable evaluation for service-connected left 
knee discussed is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The veteran currently is not shown to have the residuals 
of flu that was clinically manifested during his service.  

2.  The veteran currently is not shown to have the residuals 
of dermatofibrosis of the right scapular region that had its 
clinical onset during his service or is due to any event or 
incident of his service.  

3.  The veteran's mitral valve prolapse is not shown to have 
had its clinical onset during service or to be due any event 
or incident of his military service.  

4.  The veteran is not shown to have abdominal muscle strain 
residuals that are due to due any event or incident of his 
military service.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have residual flu disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  The veteran is not shown to have disability manifested by 
dermatofibrosis of the right scapular region due to disease 
or injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

3.  The veteran's disability manifested by mitral valve 
prolapse is not due to disease or injury that was incurred in 
or aggravated by active service or any period of inactive or 
active duty for training.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).  

4.  The veteran is not shown to have disability manifested an 
abdominal muscle strain due to disease or injury that was 
incurred in or aggravated by active service or any period of 
inactive or active duty for training.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, this case was initiated prior to the passage of VCAA 
and notice to the veteran was not sent in this case until 
later in the claims process.  

Nevertheless, in January 2005, the RO sent the veteran a 
letter, with a copy sent to the veteran's representative at 
the time, in which he was informed of the requirements needed 
to establish service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in October 2006 
that a disability rating and effective date would be assigned 
if new and material evidence was found and the reopened claim 
was granted.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the service connection issues on appeal, none is 
needed.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed hereinbelow, a VA examination is not 
necessary with regard to the issues on appeal.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  In fact, multiple 
attempts were made by VA to obtain all relevant evidence 
and information specified in the February 1999 by the 
Board.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran asserts that his claimed conditions are due to 
his military service.  However, on careful review, the 
service medical records do not show any complaints or 
findings referable to these disorders.  

The medical records on file do not include findings of flu 
residuals that can be causally linked to his service, 
although the veteran did complain of a constant sore throat 
in January 2004.  No competent evidence has been presented to 
show that he has related disability due to any event or 
incident of the veteran's service.  

While dermatofibrosis of the right scapular area was noted in 
May 1996, the VA examination in November 1996 noted that the 
veteran had a history of a cyst of unknown type on the right 
posterior shoulder that had been excised about four months 
prior thereto, without current problem.  There was no 
reported link to service.  

An abdominal muscle strain was first reported in November 
1993, and the mitral valve prolapse was initially diagnosed 
in July 1995.  Neither the abdominal strain nor the mitral 
valve prolapse is shown to be associated with any event or 
incident of the veteran's military service.  

Moreover, the veteran has not presented competent evidence 
for the purpose of linking any current disability manifested 
by mitral valve prolapse or an abdominal muscle strain to 
disease or injury that was incurred in or aggravated by 
service.  

Neither current condition, given the record, cannot be found 
to have been present during service or otherwise attributable 
to his any period of active service or inactive or active 
duty for training.  

Due consideration has been given to the written assertions of 
the veteran.  Although the veteran can provide competent 
evidence as to his observations, he cannot provide competent 
evidence to establish the etiology of any current diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Consequently, because all of the required elements from 
Hickson noted above have not been shown for any of the 
disabilities at issue, the Board finds that the claims of 
service connection for the residuals of the flu, 
dermatofibrosis of the right scapular area, mitral valve 
prolapse, and an abdominal muscle strain must be denied.  

The Board has considered the doctrine of reasonable doubt in 
reaching the above decisions; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for the claimed residuals of the flu is 
denied.  

Service connection for claimed dermatofibrosis of the right 
scapular region is denied.  

Service connection for mitral valve prolapse is denied.  

Service connection for claimed abdominal muscle strain is 
denied.  



REMAND

A May 2006 rating action granted service connection for left 
knee disability and assigned a noncompensable evaluation 
effective on March 25, 2005, and the veteran was notified of 
this action in June 2006.  

A statement from the veteran that was received by VA in July 
2006 is construed as a Notice of Disagreement with the May 
2006 rating decision.  No Statement of the Case has been 
promulgated on the issue of an initial compensable evaluation 
for the service-connected left knee impairment.  

The Court has held that the filing of a Notice of 
Disagreement initiates the appeal process, and that the 
failure of the RO to issue a Statement of the Case is a 
procedural defect requiring a remand.  See Manlicon v. West, 
12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  

Accordingly, this remaining matter must be REMANDED to the RO 
for the following action:

The RO must issue a Statement of the Case 
and notification of the veteran's 
appellate rights on the issue of 
entitlement to an initial compensable 
evaluation for service-connected left 
knee impairment.  38 C.F.R. § 19.26 
(2006).  The veteran is reminded that to 
vest the Board with jurisdiction over the 
issue, a timely substantive appeal must 
be filed.  38 C.F.R. § 20.202 (2006).  If 
the veteran perfects the appeal as to 
this issue, the RO should undertake all 
appropriate action.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


